Exhibit 10.1

Equity Transfer Agreement

(English Translation)

 

 

 

 

 

Party A: Ma Kezhan

 

Party B: Shenzhen Porter Warehouse E-Commerce Co., Ltd.

 

Party C: Shenzhen Qianhai Maihuolang E-commerce Co., Ltd.

 

 

 

August 25th, 2019

 

1

--------------------------------------------------------------------------------

 

 

 

Equity Transfer Agreement

 

Party A (Transferor): Ma Kezhan

 

ID No.:

Address:

 

Party B (Transferee): Shenzhen Porter Warehouse E-Commerce Co., Ltd.

 

Representative: Chen Zonghua

Address: 36th Floor, Shenzhen Development Center, #2010, Renmin South Road,
Luohu District, Shenzhen, Canton, China

 

Party C: Shenzhen Qianhai Maihuolang E-commerce Co., Ltd. (Hereinafter referred
to as Target Company or Party C)

 

Representative: Ma Kezhan

Address: Room 201, Block A, #1 Qianhaiwan Road, Qianhai Shengang Cooperation
Zone, Shenzhen

 

Whereas,

 

1、     Shenzhen Qianhai Maihuolang E-commerce Co., Ltd. (hereinafter referred to
as “Target Company”) is a limited liability company established on March 20,
2015 and validly existing with a registered capital of RMB 5 million (paid in),
unified social credit code . The Target Company's net assets are negative as of
the signing date of this Equity Transfer Agreement.

2、     For the Target Company, two shareholders are currently registered with
the Shenzhen Municipal Administration for Market Regulation, among which RMB
4.95 million of capital contribution is from Ma Kezhan accounting for 99% of
shares, and RMB 50,000 of capital contribution from Lu Xiaomao accounting for 1%
of shares.

3、     Party A intends to transfer 60% of shares of the Target Company it holds
(hereinafter referred to as: the Target Shares) to Party B, and Party B agrees
to acquire the Target Shares.

Upon negotiation among the parties, the following agreements were reached on the
basis of voluntary equality and consensus on the transfer of the Target Shares
in accordance with the provisions and regulations of the "Company Law of the
People's Republic of China" and the "Contract Law of the People's Republic of
China".

 

2

--------------------------------------------------------------------------------

 

 

 

I

Definition and Premise of the Shares Transfer

 

1.1 “Target Company” refers to Shenzhen Qianhai Maihuolang E-commerce Co., Ltd.,
established in March 2015, the unified credit code of which is [ ] and the
current registered capital is RMB 5 million while its paid-in capital is also
RMB 5 million.

 

1.2 “Articles of Association” mean the company's articles of association signed
by the current shareholders of Shenzhen Qianhai Maihuolang E-commerce Co., Ltd.
and filed with the Shenzhen Municipal Administration for Market Regulation.

 

1.3 “Original Target Company Credit and Debt” means the outstanding credits and
debts that have been disclosed by the Target Company and have been confirmed by
Party B before the signing of this agreement. These credits and debts will be
listed in the annex to this agreement pursuant to Party B's financial due
diligence results and the commitments of Party A and Party C.

 

II

Shares Transfer Details

 

2.1 As of the date of signing this agreement, the shareholders and shareholding
structure of the Target Company are as follow:

 

     No.

     Name of shareholders

Amount of Contribution（RMB）

     Percentage

1

Ma Kezhan

495

   99%

2

Lv Xiaomao

5

   1%

Total

/

500

   100%

 

2.2 With respect to the share transfer:

 

2.2.1 Party A shall transfer its 60% of the equity interest of the Target
Company (the registered capital has been paid, and the current net assets of the
Target Company is negative) to Party B at the transfer price of RMB 1, and Party
B agrees the shares to be transferred.

 

3

--------------------------------------------------------------------------------

 

 

2.2.2 Party B shall pay the amount for equity transfer to Party A in cash or
remit via bank within 30 days after the effective date of this agreement
according to the type of currency and amount stipulated in the preceding
paragraph.

 

2.3 Upon the completion of the shares transfer, the shareholder and shareholding
structure of the Target Company are as follow:

 

     No.

     Name of shareholders

Amount of Contribution（RMB）

     Percentage

  1

Party B

300

60%

2

Ma Kezhan

200

 40%

Total

/

500

   100%

 

III

Delivery of Shares Transfer

 

3.1 Within three days after the signing of this agreement, Party A shall cause
the Target Company to make a legal and valid shareholder meeting resolution and
an amendment to the company’s articles of association (or to have the company’s
articles of association amended), and Party A is obliged to arrange the Target
Company, within 7 working days, to work on the procedures for the change of
shareholding structure in the Shenzhen Municipal Administration for Market
Regulation.

 

3.2 Both Party A and Party B shall prepare all the information for the change of
shareholding structure required by Shenzhen Municipal Administration for Market
Regulation, so as to ensure the smooth completion of the shares transfer.

 

IV

Representations and Warranties

 

4.1 Party A’s and Party B's representations and warranties:

 

4.1.1 Party A has disclosed and will keep doing so to attorneys conducting the
due diligence, financial consultant, etc. all the material documents and
explanations in connection with the transactions contemplated by this agreement,
and Party A represents that there is no material misstatement or misguided
information in the information and documents it provided.

 

4

--------------------------------------------------------------------------------

 

 

4.1.2 Party A and Party B do not have litigation, arbitration or other legal,
administrative or other procedures or government investigations that are related
to, or may adversely affect, the signing of this agreement or the performance of
their obligations under this agreement.

 

4.1.3 The representations and warranties provided by Party A and Party B are
true, legal and valid.

 

4.1.4 Party A and Party B are civil subjects with full civil capacity and have
obtained the internal authorization necessary to sign this agreement.

 

4.1.5 Party A guarantees that it has full disciplinary power over the equity it
intends to transfer to Party B. Its equity of Target Company does not have or
involve any mortgage, pledge, lien or other security interest. Party A
guarantees that the equity has not been frozen or claimed by any third party, or
otherwise Party A shall bear all economic and legal responsibilities arising
herein.

 

4.1.6 Party A shall perform the procedures for the external transfer of shares
as stipulated in the Company Law, notify the other shareholders of the Target
Company, and obtain the consent of more than half of the shareholders of the
Target Company.

 

4.1.7 Party A guarantees that 54 trademarks (the Target Company has obtained the
receipt of Trademarks Transfer Acceptance), 21 software copyrights and 1 art
work (see the annex for details of intangible assets) currently registered under
the name of Shenzhen Maihuolang Information and Technology Co., Ltd. would be
registered under the name of Target Company before October 1, 2019, and ensure
that the Target Company obtain the ICP business license and the EDI business
license before October 1, 2019. Otherwise, Party A shall be deemed to be in
breach of contract, and shall pay Party B RMB 2 million as liquidated damages.

 

4.1.8 The parties agree that the Target Company will bring in RMB 5-10 million
of investment funds in one or more times by the end of December 2019 by means of
capital increase and share expansion. The shareholding of the Target Company
held by all shareholders will be diluted proportionately, but regardless of the
amount of the investment, Party A and the Target Company guarantee that the
equity of the Target Company ultimately held by Party B is not less than 51%,
and the financial statements can be consolidated.

 

5

--------------------------------------------------------------------------------

 

 

4.2 The original shareholder of the Target Company hereby represents and
warrants to Party B the following::

 

4.2.1 It is an independent legal person that is legally valid and has a good
reputation. It will legally operate, pay tax in a timely manner, etc., and will
not cause any punishment or investigation by the above-mentioned government
agencies due to its failure in timely performance of its obligation in
accordance with the law.

 

4.2.2 Prior to the date of signing this agreement and the completion of the
equity transfer, it shall not dispose of any assets without the written consent
of Party B, nor shall it assume or sign any new guarantee commitment or pledge,
mortgage, or liens.

 

4.2.3 All of its accounting books and documentation (including tax records) have
been properly and consistently kept, all appropriate payments and submissions
have been paid or filed with the relevant authorities, and disputes are unlikely
in this regard to its knowledge, and such books and records are correctly and
completely recorded in accordance with relevant laws and regulations and
financial accounting systems, which can truly, accurately and completely reflect
any transactions conducted by the company.

 

4.2.4 Except that it has been disclosed to Party B and subsequently disclosed to
the due diligence lawyer, it has no other investment commitments or involvement
in any project or plan that requires capital expenditure.

 

4.2.5 There are no debts, fees, taxes, fines and any other payments due to any
third party and any government agencies. If there is any, Party A shall be
unconditionally responsible for such liabilities.

 

4.2.6 It does not engage in any business or activity, use of any craft, or sale
of any product which is reasonably expected or has adversely affected the health
of the environment, public health or its personnel, whether or not the person is
employee of the Target Company.

 

4.3 Party A shall bear the relevant taxes and fees incurred during the process
of handling the equity transfer.

 

4.4 Any party who refuses to perform its obligations in time or cooperates to
sign the relevant documents, if the delay accumulates more than one month, shall
be deemed to be in breach of contract.

 

6

--------------------------------------------------------------------------------

 

 

V

Management of the Target Company

 

5.1 Shareholders' meeting

 

5.1.1 The shareholders' meeting is the highest authority of the company. The
shareholders' meeting shall be composed of all shareholders. The shareholders'
meeting may be conducted by means of on-site meetings, telephone conferences or
communication voting methods or a combination of the above. Shareholders can
entrust an agent to attend a shareholder meeting. The proxies who participate in
the shareholders' meeting shall hold a valid power of attorney signed by the
shareholder. The power of attorney shall specify the specific authorization
items and consequences, and the power of attorney shall be submitted at the
shareholders' meeting at the latest. No matter what options it adopt, the
shareholder's vote shall be submitted to the joint venture company in writing
within five working days after the shareholders' meeting (if via post, then the
postal date is based on the postmark date), or otherwise it will be deemed as a
waiver. The result of the vote is ultimately based on the written vote.

 

5.1.2 The shareholders' meeting shall be convened at least once a year, and an
extraordinary shareholders' meeting may be convened when necessary. Where the
company modifies the company's articles of association, merges, split off,
dissolution, changes the company's type, increases or decreases the registered
capital, or decides not to follow the proportion or time specified in this
agreement to distribute profits, the relevant matters must be agreed by
shareholders holding more than two-thirds of the shares of the Target Company

 

5.1.3 Without consent of all shareholders, the Target Company shall not provide
any forms of security, pledge, guarantee, etc. for the benefit of its
shareholders or any third party that may affect the company's operations, and
shall not make external loans or foreign investment. The company shall
truthfully provide the financial income and expenditure accounting books, and
all parties have the right to make inspections and copies at any time. The above
contents shall be clearly defined by the parties in the company's articles of
association.

 

5.2 Board of Directors and Directors

 

5.2.1 The board of directors is the decision-making body of the Target Company
and consists of three directors. Party A is responsible for appointing 2
directors and Party B is responsible for appointing 1 director. Either party has
the right to appoint and waive its own nomination of directors, but needs to
inform the new company and other parties of such.

 

5.2.2 The board of directors adopts the one-person-one-vote system. The form of
board meetings can be conducted by means of on-site meetings, teleconferences or
communication voting methods or a combination of the above. Directors may
entrust an agent to participate in the board of directors. The agent
participated in the board of directors shall hold a valid power of attorney
signed by the directors. The power of attorney shall specify the specific
authorization items and consequences, and the power of attorney shall be
submitted at the board meeting at the latest. Regardless of the method adopted,
the vote of the directors shall be submitted to the new company in writing
within five working days after the board meeting (if via post, the postal date
is based on the postmark date), or otherwise it shall be deemed a waiver.

 

7

--------------------------------------------------------------------------------

 

 

5.3 Operational Management of the Target Company

 

After the completion of the equity transfer, Party A shall be responsible for
the actual operation and management of the Target Company, which Party B shall
not participate in. Party A and the Target Company guarantee that the Target
Company shall operate legally, and will not be subject to any punishment or
inquiry from any authorized authority. Party A and the Target Company guarantee
that the company's operation and management and decision-making will be strictly
implemented in accordance with the "Company Law" and related regulations. The
appointment of subsequent management team, determination of personnel
remuneration, and specification of management's rights and responsibilities,
etc. shall be determined by the board of directors and confirmed through board
resolutions according to the law after the establishment of the new board of
directors.

 

5.4 Financial Management

 

5.4.1 The Target Company shall, from the date of its establishment and
throughout the entire period of existence, make accounting books meet the legal
requirements and generally accepted accounting standards and truly reflect the
corporate transactions, income and expenditure, which is the basis for
presenting financial statements to the shareholders of the parties. The Target
Company shall make monthly financial statements of the previous month (including
but not limited to the balance sheet, profit and loss statement, cash flow
statement) available within 10 days from the last day of the month. The Target
Company shall, within 45 days from the last day of each calendar year, complete
the financial report of the previous year and present at the shareholders
meeting for approval. Party A and the Target Company guarantee that the
financial data and financial statements are true and the contract documents are
complete.

 

5.4.2 The Target Company shall not provide any form of guarantee to the any
shareholder without the consent of all shareholders. The shareholders of the
parties have the right to request the Target Company to provide or review the
copy of all financial income and expenditure books (including but not limited to
the balance sheet, profit and loss statement, cash flow statement) and
corresponding bills at any time, and hire an independent audit firm to conduct
special financial audits when they suspect the authenticity of the relevant
statements, in which case, the board of directors of the Target Company and
personnel of every departments shall cooperate. The financial auditing fees
payable to the independent auditing firm shall be borne by the objectors.

 

5.5 Profit distribution

 

5.5.1 Target Company’s distribution methods for profit and dividend: distribute
profit according to equity ratio. All shareholders unanimously agreed that the
Target Company shall not distribute profits within two years from the date of
completion of the change of shareholding structure registered in the Shenzhen
Municipal Administration for Market Regulation. If the profit is to be
distributed within two years, the shareholders' meeting shall be convened and
all shareholders shall vote to decide.

 

5.5.2 Time of profit distribution

 

If the shareholders' meeting determines to distribute profit, the distributable
portion of the net profit of each fiscal year shall, within 15 days from the
date that the amount of net profit is determined, be distributed to the
shareholders’ designated accounts. (if the shareholder entrusts a third party to
collect the payment, it shall issue a written letter of entrustment to the
company)

 

8

--------------------------------------------------------------------------------

 

 

5.6 Taxation

 

The Target Company shall pay taxes in accordance with relevant tax regulations
of the People's Republic of China.

 

VI

Handling of the creditor’s right and debt of the Target Company

 

6.1 Prior to the completion of the registered change of equity transfer, the
rights and liabilities disclosed by the Target Company and confirmed by party B
are listed in the annex of this agreement. Such rights and liability shall be
owned and borne by the original Target Company and party A.

 

6.2 Where the rights and debts that were not disclosed by the Target Company,
Party A shall assume such rights and debts.

 

6.3 The parties have specially agreed that after the completion of the
registration of the change of the equity transfer, Party A shall settle the
disputes of undisclosed rights and debts that occurred or formed by the original
Target Company, and be responsible for all the expenses involved therein, in
which Target Company shall give necessary assistance. If the original Target
Company fails to disclose the rights and debts before the completion of the
registration of the equity transfer, which cause losses or liabilities to the
Target Company or Party B, Party A shall be responsible for compensating the
Target Company and Party B in cash at one time..

 

VII

Share Repurchase

 

7.1 When one of the following circumstances occurs, Party B has the right to
request Party A to repurchase all or part of the equity of the Target Company
held by Party B:

 

7.1.1 When the Target Company has a loss, that is, the net profit is negative,
Party B has the right to request Party A to repurchase the equity of the Target
Company held by Party B. Party A shall repurchase according to the requirements
of Party B.

 

7.1.2 Significant changes have occurred in the main business, the actual
controller, and the main management of the company (other than changes proposed
by Party B or Party B’s personnel or changes approved by Party B).

 

7.1.3 Party A or the Target Company materially violates the relevant provisions
of this agreement or may cause significant losses or any expenses incurred by
Party B.

 

7.1.4 For any reason, if Party B submits the share repurchase request to Party
A, Party A shall unconditionally repurchase the share and cooperate to sign the
relevant transfer agreement and complete the registration of the changes of
shares structure.

 

7.2 Share repurchase method:

 

7.2.1 In the event of a repurchase situation, Party B has the right to propose
to Party A to transfer all or part of the equity of the Target Company it holds.
Party A shall unconditionally purchase the equity transferred by Party B.

 

9

--------------------------------------------------------------------------------

 

 

7.2.2 The parties agree to repurchase in accordance with the transfer price
determined in this agreement.

 

7.2.3 After Party A repurchased the equity of Party B, it shall revise the
articles of association within 5 days, urge the Target Company to make a
shareholders' meeting resolution, and conduct the registration of change to
shareholders in the Shenzhen Municipal Administration for Market Regulation.

 

7.3 Party A and the Target Company guarantee that if Party B requests Party A to
repurchase or intends to transfer all or part of the equity of the Target
Company it holds, Party A shall, within 5 days from the date of receipt of Party
B's request for repurchase, cause the board of directors and general meeting of
shareholders of the Target Company to agree to the repurchase or accept the
transfer of the equity, and vote at the corresponding board of directors and
shareholders meeting, and cooperate with signing the legal documents necessary
for all share repurchase and the completion of the registration change with
respect to shareholdings.

 

VIII Responsibility for Breach of Contract

 

8.1 After the signing of this Agreement, the parties are equally binding on each
other. If one party fails to perform or be in compliance with any of the
obligations under this Agreement, so as to cause adverse effects or losses to
other parties, the party shall bear RMB 2 million to assume the responsibility
of breach of the contract, the damages compensated by the defaulting party
included but not limited to the attorney's fees, legal fees and travel expenses.

 

8.2 After the signing of this Agreement, if either party unilaterally terminates
this agreement, or terminates this agreement by refusing to perform, refusing to
promptly and properly perform its obligations, or delays the performance of its
contractual obligations beyond the delay allowed by this agreement, the
defaulting party shall bear the liability for breach of contract. After the
breaching party pays the liquidated damages, the observant party has the right
to choose to terminate or continue to perform this agreement.

 

8.3 Where other provisions of this Agreement provide special liabilities for
breach of contract, such special provisions shall apply, but the application of
other provisions does not affect the application of this Article.

 

8.4 If by reason of Party A, Party B cannot complete the registration of equity
change as scheduled or Party B’s purpose of this agreement is materially
affected, Party A shall pay Party B damages of 2,000 yuan on a daily basis.

 

IX Miscellaneous

 

9.1 Party A shall bear the relevant taxes incurred in the process of handling
the equity transfer.

 

9.2 For the business information involved in this agreement, all parties shall
have the obligation of confidentiality, and the termination and fulfillment of
this contract will not affect the confidentiality obligation.

 

9.3 The conclusion, validity, interpretation, performance and dispute resolution
of this agreement shall be governed by the laws of the People's Republic of
China. Any dispute arising from or in connection with this agreement shall be
submitted to the Shenzhen Court of International Arbitration, and place of the
arbitration shall be Shenzhen.

 

9.4 This agreement shall become effective on the date of signature or sealed by
parties. This agreement is in quadruplicate, and all parties of the agreement
shall hold one copy while the rest shall be used for the registration of the
changes on shareholdings, and all have the same effect.

 

10

--------------------------------------------------------------------------------

 

 

 

[No text below, signature page]

 

Party A：/s/ Ma Kezhan

 

 

 

 Date: August 25, 2019

 

Party B：Shenzhen Porter Warehouse E-Commerce Co., Ltd.

 

(seal)

 

Signed by Authorized Representative:

 

 Date: August 25, 2019

 

 

Party C: Shenzhen Qianhai Maihuolang E-commerce Co., Ltd.

 

(seal)

 

Signed by Authorized Representative: /s/ Ma Kezhan

 

 Date: August 25, 2019

 

 

 

11
 

 